EXHIBIT 99.1 Inuvo Reports 2009 Fourth Quarter and Year End Financial Results CLEARWATER, FL – March 30, 2010 – Inuvo™, Inc. (NYSE Amex: INUV), a company focused on bringing the power of predictive modeling to the world of performance-based advertising, announced today its financial results for the fourth quarter and year ended December 31, 2009. Richard K. Howe, our Chief Executive Officer stated, “2009 was a year of change for Inuvo. We refinanced debt, raised capital, sold businesses, exited businesses, consolidated operations, rebranded the company and managed through the impact of a recession.Concurrently, we also built a talented team, focused on technological differentiation and launched a platform that will serve as the cornerstone of our data and analytics driven online marketing vision.We believe we have made progress towards our goal to use the best of the businesses of the past to build the Inuvo of the future.” Fourth Quarter Financial Highlights: ● Fourth quarter 2009 net revenue from continuing operations improved 1% to approximately $13.0 million as compared to approximately $12.9 million in the prior quarter. Net revenue decreased 20% for fiscal year 2009 to approximately $51.7 million compared to approximately $64.7 million for fiscal year 2008. ● Gross profit for the fourth quarter of 2009 was approximately $4.6 million or 35% of net revenue compared to approximately $4.8 million or 32% of net revenue for the fourth quarter of 2008. ● Adjusted EBITDA for the fourth quarter of 2009 was approximately $0.9 million as compared to zerofor the comparable period in 2008 and improved by approximately $1.3 million compared to approximately $(0.4) million in the prior quarter. ● The net loss for the fourth quarter of 2009 was approximately $1.8 million or $0.03 per share, compared to a net loss of approximately $42.2 million or $0.64 per share in the comparable period in 2008.The net loss includes an impairment charges from the write-off of intangible assets of approximately $0.8 million and approximately $35.6 million in the fourth quarters of 2009 and 2008, respectively. ● The net cash provided by operating activities for fiscal year 2009 was approximately $4.7 million compared to approximately $6.1 million for fiscal year 2008. ● The borrowing under the Wachovia credit facility was reduced by approximately $1.8 million during fiscal year 2009 from approximately $9.9 million at December 31, 2008 to approximately $8.1 million at December 31, 2009. Operating Results by Segment Net Revenue By Segment Fourth Quarters Ended December 31, (in Thousands) Change Segment $ % Exchange $ $ $ ) -20.0 % Direct 84 % Total Net Revenue $ $ $ ) -11.9 % Gross Profit By Segment Fourth Quarters Ended December 31, (in Thousands) Change Segment $ % Exchange $ $ $ ) -17.8 % Direct % Total Net Revenue $ $ $ ) -3.8 % Net Revenue By Segment Years Ended December 31, (in Thousands) Change Segment $ % Exchange $ $ $ ) -6.9 % Direct ) -32.4 % Total Net Revenue $ $ $ ) -20.2 % Gross Profit By Segment Years Ended December 31, (in Thousands) Change Segment $ % Exchange $ $ $ ) -25.2 % Direct ) -33.1 % Total Net Revenue $ $ $ ) -29.7
